Citation Nr: 1331923	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  13-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran did not have a hearing loss disability for VA purposes on separation from service or within one year of separation, and the probative evidence fails to link the Veteran's current bilateral hearing loss to service.

2.  The Veteran first reported experiencing tinnitus in 2008, approximately 39 years after his discharge from service. 

3.  The only medical opinion of record fails to relate the Veteran's tinnitus to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a March 2011 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Relevant to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, VA examination report, private treatment records, and lay statements have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in July 2011 in conjunction with the claims on appeal.  The Board finds that the examination is adequate as it was performed by an audiologist and includes an interview with the Veteran, record review, an audiogram, and the Maryland CNC test.  Moreover, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Bilateral Hearing Loss 

The Veteran contends that he developed his currently-diagnosed bilateral hearing loss as the result of exposure to excessive noise during service.  Specifically, as a jet engine mechanic, he worked on the deck of an aircraft carrier and was exposed to significant and frequent jet engine noise.  In this regard, the record contains a lay statement from another servicemember who served with the Veteran from October 1967 to December 1968 on the U.S.S. Oriskany, an aircraft carrier, off the coast of Vietnam.  He attested to their many duties on the flight deck that resulted in exposure to extremely loud noise from the jet engines.  The Veteran and the servicemember are competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, their assertions are considered credible as they are consistent with the Veteran's documented service with a Naval Fighter Squadron, and more than two years of foreign/sea service.  Accordingly, the Board finds that the Veteran was exposed to noise as described in service.  

The Veteran has been diagnosed with current bilateral hearing loss for VA disability adjudication purposes.  A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record contains eight audiograms.  The earliest two are in the STRs as part of the Veteran's entrance and separation examinations.  Five of them, dated from June 2005 to June 2010, are part of a Hearing Conservation program through his employer (a refinery).  The last is part of his 2011 VA examination.  The puretone threshold levels, in decibels, are as follows: 

September 1965
HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

November 1969
HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
0
15
5
LEFT
15
5
0
0
5

June 2005
HERTZ
500
1000
2000
3000
4000
RIGHT
0
5
0
60
70
LEFT
10
10
0
60
80

June 2006
HERTZ
500
1000
2000
3000
4000
RIGHT
0
10
0
65
70
LEFT
0
10
5
70
75

September 2008
HERTZ
500
1000
2000
3000
4000
RIGHT
0
15
0
60
65
LEFT
15
10
10
65
80

May 2009
HERTZ
500
1000
2000
3000
4000
RIGHT
0
15
0
60
65
LEFT
10
10
5
70
80

June 2010
HERTZ
500
1000
2000
3000
4000
RIGHT
5
15
5
70
70
LEFT
15
20
15
75
75

July 2011
HERTZ
500
1000
2000
3000
4000
RIGHT
10
20
20
60
60
LEFT
10
10
15
60
70

None of the audiograms included speech discrimination testing results except the VA examination, which showed 92 percent speech recognition in the left ear and 100 percent in the right ear.

Beginning in June 2005, the six most recent audiograms show that at least one of the auditory thresholds was 40 decibels or more, bilaterally.  Therefore, as early as June 2005, the Veteran had bilateral hearing loss disability for VA purposes.  

As to whether the hearing loss shown after service was incurred in service, the Veteran's STRs do not reflect any reports of hearing impairment.  The only audiometric tests conducted during service were the audiograms at induction and separation.  However, neither of these audiograms show an auditory threshold over 15 Hertz.  Therefore, neither of the two older audiograms show hearing loss for VA purposes during service.

The earliest complaint of hearing loss in the record is a February 2004 VA treatment record.  The Veteran reported that "he has bilateral hearing loss based on the annual hearing test he takes where he works - he was told he has bilateral high frequency loss."  The Hearing Conservation report from his employer contains the five audiograms described above, including the June 2005 audiogram that is the earliest objective evidence of bilateral hearing loss for VA purposes.

In July 2008 he had a VA audiology consult to be considered for hearing aids.  He reported a history of military and occupational noise exposure.  The audiologist diagnosed moderately severe to severe high frequency sensorineural hearing loss (HFSNHL) in the right ear, and moderately severe to profound HFSNHL in the left ear.

The Hearing Conservation report dated June 2010 states that he had moderate loss in the mid range and severe loss in the high range bilaterally.  His relevant medical history included four years in the military.  His non-occupational noise history consisted of "firearms/guns."

The July 2011 VA examiner stated that the Veteran reported a 41-year history of machinery noise exposure working in a refinery.  The VA examiner noted that the Veteran was enrolled in an occupational hearing conservation program at the refinery work site.  The examiner diagnosed mild to moderately severe sensorineural hearing loss (SNHL) in the right ear, and mild to severe SNHL in the left ear.  Based on his examination and a review of the entire claims file, the examiner opined that bilateral hearing loss is not caused by or a result of acoustic trauma during service.  The examiner provided a rationale for this opinion.  He acknowledged that the Veteran may have been exposed to high risk noise levels during military service; however, there is evidence that this exposure did not result in hearing loss.  He noted the normal hearing levels in the audiograms at induction and separation, and stated that there was not a significant decrease in auditory threshold beyond normal progression and test retest variability.  Thus, hearing loss was ruled out at separation.  Moreover, the Veteran had significant post-military noise exposure and likely has had more post military noise exposure than military noise exposure.  He concluded it was most likely that the hearing loss resulted from post-military occupational noise exposure.  The Board finds that this medical opinion is probative, as it was predicated upon a review of the record and examination and is supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

A medical nexus between service and a hearing loss diagnosed after service is not necessarily precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, in the instant case, the Veteran has not submitted any evidence linking his hearing loss to service, aside from his own lay assertions.  

Despite the fact that the Veteran's service treatment records are negative for objective evidence of a bilateral hearing loss disability as defined by VA regulations, he is competent to allege a history of hearing problems that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington; Layno.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

On his original claim application, dated March 2011, he provided an onset date of 1967 for his hearing loss.  At the July 2008 VA audiology consult he reported that he felt the hearing loss began from exposure to loud jet noise while in service.  

However, the Veteran's lay statements are not entirely consistent with the other evidence of record.  In his December 2011 notice of disagreement (NOD) he asserted that he was not given a hearing test at separation but the STRs contain clear audiogram results at separation.  In his NOD he also denied post-military service noise exposure, but in the July 2008 audiology consult, he reported a history of military and occupational noise exposure.  Moreover, the fact that he participated in a post service Hearing Conservation program for at least five years, and that he had annual hearing tests at the work site indicate that he was exposed to occupational noise at the refinery.  Due to these inconsistencies, the Board finds that the Veteran's lay reports regarding onset of hearing loss to be less probative than the medical evidence of record, including the negative nexus opinion.  

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

While the Veteran is capable of reporting symptoms such as decreased hearing acuity, he has not shown that he has specialized training sufficient to render a diagnosis of bilateral hearing loss for VA purposes, as that determination requires expertise in administering an audiological examination.  38 C.F.R. § 3.385.  Accordingly, his opinion as to the etiology of his bilateral hearing loss is not competent medical evidence.  Jandreau.  Here, the VA examiner's medical opinion is that the Veteran's hearing loss is less likely than not related to in-service noise exposure.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  The evidence fails to show that the current bilateral hearing loss is related to service.

Finally, the Board has considered whether the Veteran may be entitled to hearing loss on a presumptive basis.  Where a Veteran served for at least 90 days during a period of war, as the Veteran did, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider HFSNHL an organic disease of the nervous system and therefore a presumptive disability.  However, in this case, there is no evidence that the Veteran manifested HFSNHL to a degree of 10 percent within one year of November 1969, his date of separation.  Therefore the Veteran is not entitled to service connection via presumption.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




B. Tinnitus

The Veteran contends that he has experienced tinnitus since his military service, and that it is due to his in-service exposure to excessive noise.  Therefore, the Veteran claims that service connection is warranted for such disorder.

As discussed in the previous section, the Board has found that the Veteran was exposed to noise during service.  The record also reflects current diagnoses of bilateral tinnitus.  Specifically, at the July 2008 VA audiology consult he reported that he heard the noise in his ears when it was quiet.  The Hearing Conservation report dated June 2010 includes a medical history of moderate ringing in the ears, and the 2012 VA examiner diagnosed constant tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure. 

The VA examiner reviewed the Veteran's claims file and noted that there was no complaint of tinnitus during or shortly after service.  Based on his interview with the Veteran, tinnitus symptoms began about 20 years earlier but a specific onset date was not provided.  The examiner opined that the tinnitus was as likely as not a symptom associated with the hearing loss.  However, like the hearing loss, the examiner opined that the tinnitus was most likely related to post-military occupational noise exposure.  He based this opinion on the Veteran's significant post-military noise exposure, his own opinion that the hearing loss did not occur until well after service, and the report of tinnitus symptoms onset 20 years ago.  The Board finds that this medical opinion is probative, as it was rendered after an examination of the Veteran and review of the Veteran's claims file and is supported by a sufficient rationale.  Prejean. 

The examiner's medical opinion is also consistent with the evidence of record which reflects that the Veteran first reported tinnitus in 2008, approximately 39 years after service.  Moreover, during his VA examination, the Veteran did not specifically relate the onset of his tinnitus to his military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board notes that the Veteran contends in lay statements that his tinnitus began during service.  On his original claim application, dated March 2011, the Veteran provided an onset date of 1967 for his tinnitus.  In his NOD, he reported that he did not tell the VA examiner that his tinnitus started 20 years ago.  "She kept leading me to 20 years.  This statement is totally her idea, not mine."  

The Veteran is competent to report the onset of his tinnitus during service and continuity of symptoms since service.  Layno.  However, as discussed with respect to his hearing loss claim, there are some inconsistencies between the Veteran's lay statements and the evidence of record.  In his NOD he asserted that several statements of fact made by the VA examiner were "untrue" when those statements were actually supported by the other objective evidence of record.  These inconsistencies led the Board to find his lay evidence less probative than the VA examiner's opinion.  Taken together with a failure to report tinnitus for 39 years after service, the Board determines that the Veteran's report of experiencing tinnitus continually since service is not probative.  Moreover, to the extent the Veteran has a current diagnosis of tinnitus that he relates to his reported in-service acoustic trauma, the Board notes that the Veteran is not competent, as a lay person, to etiologically relate his tinnitus to service.  Jandreau. 

The lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence; however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan.  As such, while the record is negative for post-service treatment for the Veteran's tinnitus, that alone does not render not credible his statements that he has ringing in his ears since his military service.  In this case the Board has found that the Veteran's lay statements are not probative due to inconsistency with the other evidence of record.  Caluza.  Moreover, the Veteran has not consistently reported that his tinnitus began during military service and existed to the present time.  The Board finds that the Veteran's report of experiencing tinnitus continually since service is not credible.

In sum, based on the Board's determination that the Veteran's report of experiencing tinnitus continually since service is not probative and the failure of the only medical opinion of record to link the Veteran's current tinnitus to service, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


